United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 97-2905
                                  ___________

Thomas L. Pertuis, Jr.,                *
                                       *
             Appellant,                *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Kenneth S. Apfel, Social               * Western District of Arkansas
Security Administration                *
Commissioner,                          *
                                       *
             Appellee.                 *
                                  ___________

                             Submitted:   April 16, 1998

                                 Filed: August 20, 1998
                                  ___________

Before BOWMAN,1 Chief Judge, and McMILLIAN and MURPHY, Circuit Judges.
                              ___________


McMILLIAN, Circuit Judge.



      1
      The Honorable Pasco M. Bowman succeeded the Honorable Richard S.
      Arnold as Chief Judge of the United States Court of Appeals for the
      Eighth Circuit at the close of business on April 17, 1998.
       Thomas L. Pertuis, Jr. (claimant) appeals from a final order entered in the United
States District Court2 for the Western District of Arkansas granting summary judgment
in favor of the Commissioner of Social Security and affirming the decision of the
administrative law judge (ALJ) denying claimant social security disability insurance
benefits pursuant to 42 U.S.C. §§ 416(I), 423 and supplemental security income
benefits pursuant to 42 U.S.C. § 1381a. Pertuis v. Callahan, No. 96-6118 (W.D. Ark.
June 11, 1997) . For reversal, claimant argues that the district court erred in holding
that substantial evidence in the administrative record supports the ALJ’s determination
that he was not disabled within the meaning of the Social Security Act during the
relevant time period.

       Jurisdiction in the district court was proper based upon 42 U.S.C. § 405(g).
Jurisdiction in this court is proper based upon 28 U.S.C. § 1291. The notice of appeal
was timely filed pursuant to Fed. R. App. P. 4(a).

        We have carefully reviewed the record and the parties’ arguments on appeal.
Upon review of the record, we find no merit to claimant’s argument that the ALJ posed
an improper hypothetical question to the vocational expert (VE) because the question
failed to take into account all of claimant’s debilitating conditions. The ALJ based his
hypothetical question upon those limitations which he found to be credible and
supported by the evidence. The limitations which the ALJ included in his hypothetical
question were proper and supported by the evidence. See, e.g., Rappoport v. Sullivan,
942 F.2d 1320, 1323 (8th Cir. 1991) (while hypothetical question must accurately set
forth all of the claimant’s impairments, the question need only include those limitations
accepted by the ALJ as true). Moreover, substantial evidence in the record as a whole
supports the ALJ’s conclusion, based upon the VE’s testimony, that there were jobs



      2
      The Honorable Bobby E. Shepherd, United States Magistrate Judge for the
Western District of Arkansas.
                                          -2-
in significant numbers in the national economy which claimant could perform during
the relevant time period. See, e.g., Cruze v. Chater, 85 F.3d 1320, 1326 (8th Cir.




                                       -3-
1996) (holding that substantial evidence supported the ALJ’s decision where the
vocational expert testified, in response to a proper hypothetical question, that the
claimant would be able to perform jobs existing in significant numbers in the national
economy). Accordingly, we agree with the district court that substantial evidence in
the administrative record supports the ALJ’s conclusion that claimant was not disabled
within the meaning of the Social Security Act during the relevant time period.

      The order of the district court is affirmed. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                      U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -4-